Citation Nr: 1548363	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-13 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 24, 2012.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, and Kilpatrick, Ltd.


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  His awards and decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In an October 2014 Board decision, an evaluation in excess of 30 percent for PTSD for the period prior to May 24, 2012 and an evaluation in excess of 70 percent from May 24, 2012 were denied.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In May 2015, the CAVC vacated that part of the October 2014 Board decision that denied a rating in excess of 30 percent prior to May 24, 2012, and remanded the claim back to the Board for additional consideration of that issue pursuant to a Joint Motion for Partial Remand (JMR) by the parties.  The JMR noted the Veteran was not pursuing the appeal for a rating in excess of 70 percent for PTSD from May 24, 2012, and such matter was dismissed by the Court.

The Board notes that in October 2015, the Veteran filed a new claim for a total disability rating based on individual unemployability (TDIU).  As only the period prior to May 24, 2012 is currently before the Board and the Agency of Original Jurisdiction (AOJ) has not adjudicated the new TDIU claim in the first instance, such matter is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran seeks an increased rating for PTSD for the period prior to May 24, 2012.  Evidence recently submitted suggests the Veteran has received treatment by private medical providers.  Therefore, relevant medical records should be requested. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his psychiatric disability since November 2009.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2. After the development requested above has been completed to the extent possible, the AOJ should again readjudicate the claim for a rating in excess of 30 percent for PTSD prior to May 24, 2012, to include whether a total disability rating based on individual unemployability is warranted during that period.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




